IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 4, 2007
                               No. 06-20129
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

NICHOLAS NNAJI

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:04-CV-4309
                           USDC No. 4:01-CR-472-2


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Nicholas Nnaji, federal prisoner # 97766-079, was convicted by a jury of
conspiracy and possession with intent to distribute heroin, and he was sentenced
to 188 months in prison. He filed a 28 U.S.C. § 2255 motion challenging his
conviction and sentence. The district court dismissed the motion and granted
Nnaji a certificate of appealability (COA) on the issue whether the Supreme
Court decision in Crawford v. Washington, 541 U.S. 36 (2004) applies


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20129

retroactively to cases on collateral review. We have since held that Crawford
does not apply retroactively to such cases, and the district court’s judgment in
that regard is affirmed. See Lave v. Dretke, 444 F.3d 333, 336 (5th Cir. 2006),
cert. denied, 127 S. Ct. 1472 (2007).
      Nnaji also requests that this court expand the scope of the district court’s
grant of COA. He argues that he received ineffective assistance of trial counsel
due to counsel’s failure to investigate the facts of his case prior to Nnaji’s
suppression hearing. He also argues that counsel should have moved for a
judgment of acquittal at the close of all of the evidence. He contends that the
district court erred in finding that appellate counsel performed reasonably in
raising only one issue on direct appeal. He maintains that the district court’s
use of facts not found beyond a reasonable doubt by the jury to enhance his
sentence was structural error under Blakely v. Washington, 542 U.S. 296 (2004).
He disagrees with the district court’s determination that several of his proposed
amended claims did not relate back to the core facts raised in his § 2255 motion
and were, thus, time-barred. Nnaji lists, without elaboration, several claims
that he contends were not addressed by the district court.
      To obtain a COA, Nnaji must make “a substantial showing of the denial
of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.
473, 483-84 (2000). He must show that “reasonable jurists would find the
district court’s assessment of [his] constitutional claims debatable or wrong.”
Slack, 529 U.S. at 484.     For claims that the district court dismissed on
procedural grounds, Nnaji must show “that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether
the district court was correct in its procedural ruling.” Id. Nnaji has not made
such a showing. Accordingly, his motion for COA on these additional issues is
denied.
      AFFIRMED; COA DENIED.

                                        2